Citation Nr: 0416321	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-15 433	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left shoulder injury, postoperative 
(nondominant).

2.  Entitlement to service connection for a positive 
tuberculosis test.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1987 to October 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, granted service connection for 
residuals of a left shoulder injury, postoperative 
(nondominant), assigning a 20 percent disability evaluation, 
and also denied service connection for a positive 
tuberculosis (TB) test.

The Board notes that the July 2002 statement of the case 
(SOC) addressed the issues of service connection for a left 
knee condition, left ankle condition, and headaches, in 
addition to the above-referenced claims.  However, in a 
December 2002 rating decision, the RO granted service 
connection for those three disorders.  The Board believes 
that this was a full grant of the benefits then sought on 
appeal.  Therefore, those issues are not before the Board at 
this time, and the Board will confine its consideration to 
the claims as set forth on the first page of the present 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left 
shoulder injury, postoperative (nondominant) are 
characterized by limitation of abduction to 85 degrees at 
most, occasional subluxation, and no ankylosis of the 
scapulohumeral joint.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has ever 
demonstrated any symptoms or underlying disability associated 
with his positive tuberculosis test, and there is no 
competent evidence or allegation that the veteran now has, or 
has previously had, tuberculosis.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent are not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic 
Codes 5200-5203 (2003).

2.  Tuberculosis was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service, and 
no disease or disability associated with a positive 
tuberculosis test is shown.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's December 1986 service entrance examination 
shows that he reported no history of swollen or painful 
joints, painful or "trick" shoulder, or tuberculosis.  The 
veteran indicated that he was right-handed.  On examination, 
his lungs and chest were normal, as were his upper 
extremities.  A chest X-ray was normal.

September 1992 service medical records indicate that the 
veteran tested positive for tuberculosis.  He had no symptoms 
suggestive of active pulmonary disease, and no risk factors 
for development of active TB.  He had no cough, abnormal 
sputum, or fever.  His chest X-ray showed no infiltrates or 
cavitation.  A March 1993 service clinical entry shows the 
veteran had a lipid function test that was within normal 
limits.  The veteran's case was closed to isoniazid 
surveillance.

An April 1994 private hospital report shows the veteran was 
admitted because he had injured his shoulder that month in 
the process of making a tackle while playing football.  He 
stated that he struck the ground with his arm fully extended 
and experienced sharp pain in the front portion of his left 
shoulder.  He sat out two plays, and returned to the game.  
On clinical evaluation, the veteran had limited active range 
of motion.  He had forward flexion in the plane of the 
scapula to 85 degrees, and abduction to 65 degrees before he 
experienced extreme pain.  External rotation of the arm at 
his side was to 15 degrees before he felt pain.  Radiographs 
did not reveal any evidence of fracture or dislocation of the 
veteran's shoulder.  An arthrogram was performed, and did not 
reveal a rotator cuff tear.  The physician recommended 
arthroscopic exploration of the veteran's left shoulder.

A May 1994 private hospital report indicates the veteran 
underwent diagnostic arthroscopy and operative arthroscopy, 
with arthroscopic anterior stabilization.  He had pure 
anterior instability, without an interior or posterior 
component.  There was no Hill-Sachs lesion, but there was a 
Bankart lesion with a tearing away of the majority of the 
inferior glenohumeral ligament.  There was one strand of 
inferior glenohumeral ligament still attached to the labral 
complex.  The diagnosis was anterior instability.

July 1994 private hospital records show the veteran underwent 
examination under anesthesia, arthroscopy of the left 
shoulder, and open anterior inferior capsular shift.  The 
veteran had worked diligently in physical therapy for several 
weeks.  X-rays showed recurrent anterior instability of the 
right shoulder.  The postoperative diagnoses were recurrent 
multidirectional instability left shoulder, Hill-Sachs 
lesion, and partial glenoid labral tear.

The veteran's October 1994 separation examination shows that 
he reported a history of swollen or painful joints, painful 
or "trick" shoulder, and no tuberculosis.  He indicated 
that he had undergone surgery on his left shoulder at the age 
of 24, for shoulder instability and a torn labrum and rotator 
cuff.  On examination, his lungs and chest were normal, as 
were his upper extremities.  The physician noted a scar the 
veteran had from left shoulder surgery.

In March 2001, the veteran underwent VA examination.  The 
examination report indicates that the veteran's claims file 
was reviewed.  The examiner recounted the April 1994 left 
shoulder injury while playing authorized football, and the 
history of left shoulder recurrent subluxation before he 
underwent surgery in July 1994.  The veteran had abduction of 
the left shoulder to 85 degrees, when there was pain on the 
top of the shoulder.  The veteran could carry the left 
shoulder another 10 degrees into extension, and only 5 
degrees past the 90 degrees abduction.

Holding the elbows four inches from the rib cage, the veteran 
could externally rotate the left humerus 30 degrees.  Holding 
the elbows close to the rib cage, the veteran could 
externally rotate the left humerus 15 degrees.  Posterior 
flexion was limited.  The veteran could reach with his left 
hand behind his back only as high as his waist.  This was a 
definite limitation of motion in posterior flexion of the 
shoulder.  A magnetic resonance imaging (MRI) scan showed 
tendonosis of supraspinatus tendon.  X-rays showed surgical 
anchor screws of the left humeral head and the articular 
cortex of the glenoid.  Otherwise, they were unremarkable.  
The diagnostic impressions were status post active duty 
football injury resulting in recurrent left shoulder 
dislocation, and status post arthroscopic attempt at Bankart 
repair in May 1994 and open repair in July 1994 with a 
Bankart-type repair.  It was noted that the open operation 
had apparently been successful in preventing recurrent 
dislocation.  Impressions also included a Hill-Sachs lesion, 
previously described, considered pathognomonic of the post 
dislocation state of a shoulder, and moderate limitation of 
motion due to pain in the left shoulder, as described.

A March 2001VA tuberculosis examination report shows that in 
1992-1993 the veteran had a positive skin test for TB, and he 
previously had a negative test.  He had taken anti-TB 
medication for six months.  There had been no evidence that 
he had an active disease.  He had no cough or suggestion of 
respiratory disease.  The veteran's lungs were clear to 
auscultation percussion.  The impression was of a positive TB 
test but without any evidence of active TB.  A chest X-ray 
showed the cardiomediastinal silhouette and hila to be within 
normal limits.  The lungs and pleural spaces appeared clear.

In November 2002, the veteran again underwent VA examination.  
He complained of occasional dislocation of his shoulder upon 
extension and internal rotation.  He had pain in the 
shoulder, which at rest was 4/10.  There was diminished 
strength in the left arm and hand.

On examination, the left shoulder showed a scar measuring 7 
cm.  The veteran had anterior flexion to 110 degrees with 
pain, extension to 45 degrees with pain, abduction to 100 
degrees with pain, internal rotation to 80 degrees with pain, 
and external rotation to 80 degrees with pain.  The grip 
strength of the left hand was less than that of the right.  
An X-ray of the left shoulder showed surgical screws of the 
left humeral head and articular cortex of the glenoid.  The 
impression was of previous dislocation of the left shoulder 
with operative repair in 1994, with continued shoulder pain 
and periodic recurrent dislocation of the shoulder and some 
weakness of the left arm and hand, with moderate disability.

II.  Analysis

A.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In February 2001 and May 2003 letters, the Board informed the 
veteran of the VCAA and its affect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2002 statement of the case (SOC) and a December 2002 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims for an 
increased rating and service connection.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish an 
increased rating and service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the July 2002 SOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims for an increased rating and 
service connection has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - Left Shoulder

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The Board notes that this is a case in which the veteran has 
expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the finally 
assigned rating be effective from the date of the claim.  
Rather, the law must be taken at its plain meaning, and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The veteran's service-connected residuals of his left 
(nondominant) shoulder injury, postoperative, are currently 
rated as 20 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5201 (2003).  Under this code, 
limitation of motion of the minor arm is rated as 20 percent 
disabling at shoulder level, 20 percent disabling midway 
between side and shoulder level, and 30 percent disabling to 
25 degrees from the side.  Id.

The March 2001 VA examination shows the veteran's left arm 
abduction was limited to 85 degrees, just short of shoulder 
level.  In November 2002, the veteran had 100 degrees of 
abduction, even higher than shoulder level, with pain.  
Neither examination, nor any other medical evidence, shows 
that the veteran's left arm abduction is limited to less than 
85 degrees, 60 degrees more motion than that required for an 
increase to a 30 percent disability rating for the veteran 
under DC 5201.  The Board will therefore determine whether 
the veteran could be rated higher than 20 percent disabled 
under a separate diagnostic code.

DC 5200 gives disability ratings for ankylosis of the 
scapulohumeral articulation, where the scapula and humerus 
move as one piece.  For the minor (nondominant) arm, 
intermediate ankylosis between favorable and unfavorable is 
rated 30 percent disabling; and unfavorable, with abduction 
limited to 25 degrees from the side, is rated 40 percent 
disabling.  However, the Board notes that the veteran has 
never been diagnosed with ankylosis of his scapulohumeral 
joint, nor has he complained that his scapula and humerus 
move as one piece.  DC 5200, therefore, is not for 
application here.

DC 5202 provides disability ratings for other impairment of 
the humerus.  For the nondominant arm, fibrous union of the 
humerus is rated as 40 percent disabling, nonunion (false 
flail joint) of the humerus is given a 50 percent rating, and 
loss of head (flail shoulder) of the humerus is rated as 70 
percent disabling.  Id.  Here, the Board notes that the 
veteran has never been diagnosed with fibrous union, 
nonunion, or loss of head of the humerus.  DC 5202, 
therefore, is not applicable.

With respect to the veteran's indication during his November 
2002 VA examination that he experienced occasional 
dislocation, the Board notes that recurrent dislocation of 
the minor shoulder is rated under DC 5202 at a maximum of 
20 percent disabling for the minor arm, a rating the veteran 
already receives.

Having reviewed the complete record, the Board further finds 
that the preponderance of the competent and probative 
evidence is against the assignment of an increased evaluation 
for the left shoulder under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Although the March 2001 and November 2002 VA 
examinations indicate that the veteran had pain on range of 
motion testing, there have been no findings of weakened 
movement, excessive fatigability, or incoordination 
attributable to the veteran's left shoulder.  Although motion 
in the shoulder was found to be slightly additionally limited 
by pain, even taking into account that further limitation, 
the veteran does not qualify for a higher disability rating 
under DC 5201.  Therefore, the Board finds that the criteria 
for an increased evaluation under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 have not been met.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
left shoulder disability.  While he clearly complains of 
recurrent pain and subluxation, there is no indication that 
his left shoulder disability, in and of itself, is productive 
of marked interference with employment or necessitates 
frequent hospitalization, or that the manifestations 
associated with this disability are unusual or exceptional.  
Thus, the Board will not consider referral for consideration 
of an extraschedular rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of the VA 
Rating Schedule, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his left shoulder disability, 
treatment records are devoid of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings, and the record shows no evidence that his shoulder 
disability has severely interfered with the veteran's ability 
to work.

Moreover, the medical evidence since the veteran filed his 
claim has not shown that the surgical scar of the left 
shoulder has been poorly nourished with repeated ulceration, 
or painful and tender on objective demonstration.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2003), 
effective prior to August 30, 2002; 67 Fed. Reg. 49,590 (July 
31, 2002), effective from August 30, 2002.  The scar observed 
on VA examination in November 2002 was described merely by 
its size, and was consistent with the veteran's history of 
left shoulder surgery in service.  It was not noted to be 
infected or otherwise symptomatic, and the veteran has not 
complained of pain associated with his left shoulder surgical 
scar.  Accordingly, a separate compensable rating under the 
holding in Esteban v. Brown, 6 Vet. App. 259 (1994), is not 
warranted.

The Board recognizes that the veteran believes that his 
shoulder condition is worse than contemplated by the 20 
percent disability rating he current receives.  The veteran's 
sincerity is not in question.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection in April 2000 has his left 
shoulder disability been more disabling than as currently 
rated under this decision.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a rating in excess of 20 
percent for the veteran's left shoulder disability, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C.  Service Connection - Positive Tuberculosis Test

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1100, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. § 
1110.  In the absence of proof of a present disability there 
can be no valid claim.").  Service connection may also be 
granted for a disease first diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Furthermore, service connection for active tuberculosis may 
be granted if it is manifested to a compensable degree within 
three years following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Here, the evidence of record shows that the veteran had a 
positive TB test in September 1991, but he never showed any 
signs or symptoms of the condition.  Furthermore, the March 
2001 VA examination showed that the veteran continued to have 
no evidence of the active disease.  Therefore, while the 
veteran certainly had a positive TB test in service after 
previously testing negative, medical evidence shows no 
current disability resulting from this positive test.  With 
no current evidence of tuberculosis, then, service connection 
for TB is not warranted.  In addition, the mere fact that 
there was a reported positive TB laboratory test result is 
not, in and of itself, diagnostic of TB.  See, e.g., 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (abnormal blood test alone 
is not indicative of disability).

As the evidence preponderates against any claim for service 
connection for tuberculosis, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Moreover, inasmuch as the veteran has no current 
diagnosis of a chronic disability accompanying his history of 
a positive TB test, there is no legal basis to grant this 
claim.  As the law, rather than the evidence, is dispositive 
in this case, the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A disability rating in excess of 20 percent for residuals of 
left shoulder injury, postoperative (nondominant) is denied.

Service connection for a positive tuberculosis test is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



